DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7, 9, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1 is allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “the space maintaining layer after curing has a glass transition temperature of higher than 125 °C, and a coefficient of thermal expansion at 125 °C or lower of 20 ppm/K or less, and the space maintaining layer has a loss tangent tanδ1t of 0.1 or more and 1 or less, at a temperature t when the second circuit members are sealed”.
Claim 7 is allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “the space maintaining layer after curing has a glass transition temperature of higher than 125 °C, and a coefficient of thermal expansion at 125 °C or lower of 20 ppm/K or less, and the space maintaining layer has a loss tangent tanδ1t of 0.1 or more and 1 or less, at a temperature t when the second circuit members are sealed”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hashimoto et al. (U.S. 2020/0287518) discloses a space maintaining layer having a loss tangent of 0.1 or more and 1 or less.
Hauhe (U.S. 9,218,989) discloses a space maintaining layer having a loss tangent of 0.1 or more and 1 or less.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816